Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Non-elected claims 15-23 and 25 have been cancelled.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-9 and 24 is indicated because the prior art of record does not show or suggest during the first heating stage the controller is configured to control the microwave heater so that the microwave heater radiates microwaves at a predetermined output power corresponding to the cooking command and to control one of the heat convector and the grill heater to repeat heating and stopping heating to control an internal temperature of the cooking chamber corresponding to the cooking command while controlling another of the heat convector and the grill heater to stop the heating, and also 2Serial No.: 15/239,342during the first heating stage the controller is configured to control the microwave heater so that the microwave heater radiates microwaves at a first predetermined output power according to a user selection of a first food to be cooked and control the microwave heater so that the microwave heater radiates microwaves at a second predetermined output power according to a user selection of a second food to be cooked, the first predetermined output power is different from the second predetermined output power, and the first food to be cooked is different from the second food to be cooked as recited in claims 1-9 and 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        August 30, 2022